Citation Nr: 0839198	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  05-39 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for the service-connected post-traumatic stress disorder 
(PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 



INTRODUCTION

The veteran served on active duty from June 1969 to December 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the RO.  


FINDING OF FACT

The veteran's service-connected PTSD has been manifested by 
no more than overall moderate symptoms, to include anxiety, 
depression, irritability, difficulty with crowds, flashbacks, 
and nightmares, but with relevant, coherent, and productive 
speech, good judgment and insight, and no suicidal or 
homicidal ideation.  


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 50 percent for the service-connected PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & West Supp 
2008); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.126, 4.130 including 
Diagnostic Code 9411 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim. VA regulations for 
the implementation of VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain. Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The requirements apply to all five elements of a service 
connection claim: (1) veteran status, (2) existence of a 
disability, (3) a connection between the veteran's service 
and the disability, (4) degree of disability, (5) and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders at 881.  

The RO provided notice to the veteran in July 2004 and 
February 2005 letters, issued prior to the decision on 
appeal, and in a May 2005 letter, regarding what information 
and evidence is needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran, and the types of evidence that will 
be obtained by VA.  

A March 2006 letter also provided the veteran with notice of 
the information and evidence needed to establish a disability 
rating and an effective date for his claimed disability. This 
claim was last adjudicated in March 2006.  

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection. In 
Dingess, the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  

Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  See Turk v. Peake, 
21 Vet. App. 565 (2008) (where a party appeals from an 
original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); Fenderson v. West, 12 Vet. App. 119 (1999) 
(establishing that initial appeals of a disability rating for 
a service-connected disability fall under the category of 
"original claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, private medical records, VA outpatient 
records, statements from lay persons, and statements from the 
veteran.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

The veteran has been an active participant in the claims 
process, providing evidence and letters in support of his 
claim.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  

Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the veteran. See Sanders 
at 881. Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits. See 
Conway, 353 F.3d at 1374, Dingess at 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


II. Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule of Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008). See 
Scharath v. Derwinski, 1 Vet. App. 589 (1991).  

Where the veteran has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings. Fenderson v. 
West, 12 Vet. App. 119 (1999). 

In this case, the initial 50 percent rating for the service-
connected PTSD has been assigned under Diagnostic Code 9411 
pursuant to the General Rating Formula for Mental Disorders. 
See 38 C.F.R. § 4.130.  

Under this rating system, a 100 percent rating is warranted 
when there is total occupation and social impairment, due to 
such symptoms as: (1) gross impairment in thought processes 
or communication; (2) persistent delusions or hallucinations; 
(3) grossly inappropriate behavior; (4) persistent danger of 
hurting self or others; (5) intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); (6) disorientation to time or place; (7) 
memory loss for names of close relatives, own occupation or 
own name.   

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: (1) suicidal ideation; (2) 
obsessional rituals which interfere with routine activities; 
(3) speech intermittently illogical, obscure, or irrelevant; 
(4) near-continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; (5) 
impaired impulse control (such as unprovoked irritability 
with periods of violence); (6) spatial disorientation; (7) 
neglect of personal appearance and hygiene; (8) difficulty in 
adapting to stressful circumstances (including work or a 
work-like setting); (9) inability to establish and maintain 
effective relationships.  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: (1) flattened affect; 
(2) circumstantial, circumlocutory, or stereotyped speech; 
(3) panic attacks more than once a week; (4) difficulty in 
understanding complex commands; (5) impairment of short and 
long-term memory (e.g. retention of only highly learned 
material, forgetting to complete tasks); (6) impaired 
judgment; (7) impaired abstract thinking; (8) disturbances of 
motivation and mood; (9) difficulty in establishing effective 
work and social relationships.  

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  

GAF scores ranging from 51 to 60 indicate moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peer or coworkers).  

A GAF score of 41 to 50 indicates serious symptoms and 
serious impairment in social, occupational, or school 
functioning (e.g., no friends), while a GAF score of 31 to 40 
indicates major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  

A GAF score of 21 to 30 indicates that behavior is 
considerably influenced by delusions or hallucinations, or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acting grossly inappropriately, 
suicidal preoccupation), or an inability to function in 
almost all areas (e.g., stays in bed all day; no job, home, 
or friends).  

A GAF score of 11 to 20 indicates that there is some danger 
of hurting oneself or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement), or an occasional failure to maintain minimal 
personal hygiene, or gross impairment in communication.  See 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV).  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  See 38 
C.F.R. § 4.130 (2007).  Accordingly, GAF scores ranging from 
38 to 58 do not automatically equate to any particular 
percentage in the Rating Schedule.  Rather, they are but one 
factor to be considered in conjunction with all the other 
evidence of record.  

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); See Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

The veteran maintains that he should be granted a 100 percent 
evaluation based on how his PTSD affects him at work and at 
home.  Part of the evidence the veteran submitted to the 
claims folder includes a September 2004 letter from a private 
Psychiatric Nurse Practitioner, who diagnosed the veteran 
with PTSD, severe chronic and major depressive disorder.  

The nurse practitioner noted that the veteran should not 
work, because the veteran was too volatile and dangerous.  
The veteran has consistently stated that he has poor 
relationships with his coworkers and his boss.  He also 
stated that his boss reassigned him to work with heavy 
equipment so that he would have fewer interactions with 
coworkers.  The veteran is currently working as a heavy 
equipment operator, where he has worked since 1994.  

The veteran also submitted a VA outpatient special 
psychiatric examination report with a (possibly incorrect) 
date of January 20 1972, where it was noted that the veteran 
has had bouts of nervousness since 1978 with severe temper 
loss.  

A second VA outpatient psychiatric examination from January 
1980, supplied by the veteran, diagnoses him with anxiety 
neurosis with some depressive and hysterical features.  This 
examination noted that the veteran was: (1) clean and well 
kempt; (2) alert, responsive, and cooperative; (3) there were 
no abnormal gestures, postures or mannerisms; (4) there were 
no suicidal or homicidal ideations; (5) he stated his 
thoughts in a clear and relevant form; (6) his judgment was 
unimpaired; and (7) appeared anxious and easily irritated.  

In April 2005 the VA afforded the veteran a special 
psychiatry examination of a fee basis.  During this 
examination, the veteran had these symptoms: (1) appropriate 
appearance and hygiene; (2) appropriate behavior; (3) normal 
affect and mood; (4) normal speech and communication; (5) 
panic attacks occuring once a month and lasting for one day; 
(6) there was no delusion history present, and no delusions 
observed; (7) there was no hallucination history present, and 
no hallucinations observed; (8) the obsessional ritual of 
"checking" was present; (9) thought processes were 
appropriate; (10) judgment was not impaired; (11) abstract 
thinking and memory were normal; and (11) there were no 
suicidal or homicidal ideations.  

The veteran was diagnosed with chronic PTSD and was given a 
GAF score of 60. The examiner noted that the veteran had 
difficulty falling or staying asleep, irritability or 
outbursts of anger, hypervigilence and exaggerated startle 
responses. These persistent symptoms caused distress or 
impairment in social, occupational, and other areas of 
functioning.  

The examiner remarked that the veteran was capable of 
managing his benefit payments but had interference in 
performing daily activities because he must avoid social 
contact, though he did not pose a "persistent danger to self 
or others."  

In March 2006 the VA afforded the veteran another special 
psychiatry examination on a fee basis.  During this 
examination the veteran displayed these symptoms: (1) 
appropriate appearance and hygiene; (2) appropriate behavior; 
(3) affect and mood were normal; (4) communication and speech 
were normal; (5) concentration was normal; (6) panic attacks 
occur once a week and include severe anxiety, shortness of 
breath, chest pain; (7) he displayed signs of suspiciousness 
by not trusting anyone; (8) there was no delusion history 
present, nor delusions observed; (9) there was no 
hallucination history present, nor hallucinations observed; 
(10) thought process was appropriate; (11) judgment was not 
impaired; (12) obsessional rituals were absent; (13) memory 
was impaired to a moderate degree; and (14) suicidal and 
homicidal ideations were absent.  

The veteran was noted as having behavioral, cognitive, 
social, affective or somatic symptoms attributed to PTSD 
described as "reexperiencing symptoms, avoidance behavior 
(of triggers that cause reexperiencing) and symptoms of 
hyperarousal." 

The veteran was again diagnosed with PTSD, and was given a 
GAF score of 55. The examiner remarked that the veteran is 
capable of managing benefit payments and that, mentally, the 
veteran did not have difficulty performing activities of 
daily living.  The veteran had difficulty maintaining work 
and social relationships because of irritability and anger 
problems, however he was able to maintain effective family 
role functioning.  The examiner noted that the veteran 
appeared to pose no threat of persistent danger or injury to 
self or others.  

The VA treatment notes from June 2005 to February 2006 
indicate that the veteran has sought continued care for his 
PTSD, attending individual therapy and following a medication 
regiment.  In February 2006 it was noted that the veteran has 
moderate PTSD and that his symptoms have improved with 
medication. In both July 2005 and January 2006 it was noted 
that the veteran had a GAF score of 60.  

The Board finds that the evidence, as a whole, demonstrates 
that the service-connected PTSD is no more than 50 percent 
disabling.  Based on the noted psychiatric symptomatology, 
the Board cannot conclude that the veteran's PTSD is so 
severe as to produce the occupational and social impairment.  

The treatment records and VA examinations consistently note 
that the veteran (1) did not experience suicidal ideation; 
(2) did not have obsessional rituals that interfered with 
routine activities; (3) had normal speech and communication; 
(4) had panic attacks that occurred only once a week; (5) had 
no recurrent periods of violence that would indicate impaired 
impulse control; (6) had no spatial disorientation; (7) and 
his appearance and hygiene were always appropriate.  

The VA treatment notes from November 2004 note only one 
instance of violence, when the veteran had a physical fight 
with his son and the police were called.  Although the 
veteran reports having problems with interpersonal 
relationships, he has a long lasting marriage, and a 
granddaughter he enjoys spending time with.  

The veteran has also reported difficulty with coworkers and 
his boss, though he has been able to maintain the same 
employment for over ten years.  However, the veteran's 
problems with inter-personal relationships at work and 
socially are contemplated in his current 50 percent 
disability rating.  

For the reasons set forth, the Board finds that the service-
connected disability picture does not reflected 
symptomatology that meets the criteria for a 70 percent 
rating.  

As the criteria for the next higher, 70 percent rating, have 
not been met, it logically follows that the criteria for the 
maximum, 100 percent rating-requiring a showing of symptoms 
of even greater severity, likewise have not been met.  

Moreover, the VA treatment records and examinations fail to 
reveal complaints or findings of hallucinations or delusions, 
and have consistently noted that the veteran does not pose a 
persistent danger of hurting self or others.  Though the 
veteran was noted as having moderate memory loss (of names 
and tasks), it was not noted that he had memory loss of the 
names of close relatives, the veteran's own occupation, or 
the veteran's own name.  

The Board acknowledges that the veteran's GAF scores range 
from 55 to 60, which indicate moderate symptoms. The 
veteran's symptomatology described in the records also 
reflects moderate symptoms.  

As noted, evaluations are not assigned based solely upon GAF 
scores, but in this case the GAF scores and the 
symptomatology described in the record fail to more nearly 
approximate the criteria for a 70 percent rating.  

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.")  

Here, the rating criteria reasonably describe the veteran's 
disability level and symptomatology, and provide for 
additional symptomatology with greater levels of disability 
to include total impairment; thus, his disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral 
for extraschedular consideration is not warranted.  

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating, pursuant to Fenderson (cited 
above), and the claim for a higher initial rating must be 
denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  

However, as the preponderance of the evidence is against 
assignment of a rating for PTSD greater than 50 percent, that 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.202 (2007). 
See also Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet App. 49, 53-56 (1990).  


ORDER

An increased, initial rating in excess of 50 percent for the 
service-connected PTSD is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


